Citation Nr: 0819230	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-38 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from January 
1951 to March 1954.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a March 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

On May 29, 2008, prior to the promulgation of a decision in 
the appeal, the Board received notification from the veteran 
through his representative that he wished to withdraw his 
appeal involving entitlement to service connection for a left 
knee disorder.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met regarding the veteran's claim for entitlement to service 
connection for a left knee disorder.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2007).  On May 29, 2008, 
prior to the promulgation of a decision in the appeal, the 
Board received notification from the veteran through his 
representative that he wished to withdraw his appeal 
involving entitlement to service connection for a left knee 
disorder.  As the veteran has withdrawn his appeal regarding 
this issue, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a left knee disorder is dismissed.   


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


